        Case 2:15-bk-28443-NB         Doc 529 Filed 01/07/20 Entered 01/07/20 10:56:54               Desc
                                       Main Document     Page 1 of 5


        1   Jeremy V. Richards (CA Bar No. 102300)
            Victoria A. Newmark (CA Bar No. 183581)
        2   PACHULSKI STANG ZIEHL & JONES LLP
            10100 Santa Monica Blvd., Suite 1300
        3   Los Angeles, CA 90067-4114
            Telephone: 310/277-6910
        4   Facsimile: 310/201-0760
            E-mail: jrichards@pszjlaw.com
        5            vnewmark@pszjlaw.com

        6   Attorneys for Debtor and Debtor in Possession

        7

        8                               UNITED STATES BANKRUPTCY COURT

        9                                CENTRAL DISTRICT OF CALIFORNIA

       10                                        LOS ANGELES DIVISION

       11   In re:                                                   Case No.: 2:15-bk-28443 (NB)
j
Cll
i.:    12   CLOUDBREAK ENTERTAINMENT, INC.,                          Chapter 11
z
0
'":I
~
..l
       13                                  Debtor.                   STIPULATION BY AND BETWEEN
::c                                                                  CREDITOR LAYNE LESLIE
lzl
N      14                                                            BRITTON AND DEBTOR
(.)
z
<
I-
                                                                     CLOUDBREAK ENTERTAINMENT,
Cl)

~
       15                                                            INC. FOR ORDER DISMISSING
Cll
..l
::>
                                                                     BANKRUPTCY CASE
::c
t.>    16
<
Cl,.
                                                                     Date:     [No Hearing Requested]
       17

       18

       19

       20            This Stipulation by and between Layne Leslie Britton ("Britton"), on the one hand, and

       21   Cloudbreak Entertainment, Inc. ("Cloudbreak" or the "Debtor"), on the other hand, is entered into

       22   with reference to the following recitals of fact:

       23            A.     After remand from the California Court of Appeals, the Superior Court of California,

       24   County of Los Angeles (the "Superior Court") has entered a judgment (the "Judgment") against

       25   Cloudbreak and in favor of Britton in the sum of $489,950 in that certain case entitled Layne Leslie

       26   Britton v. Conrad Riggs, et al., Case No. BC 496298 (the "State Court Litigation"). The Superior

       27   Court has: denied Britton' s motion for a new trial on both his contract and money had and received

       28   claims; granted Cloudbreak's motion for a judgment notwithstanding the verdict with respect to
        Case 2:15-bk-28443-NB          Doc 529 Filed 01/07/20 Entered 01/07/20 10:56:54               Desc
                                        Main Document     Page 2 of 5


        1   Britton' s money had and received claim; declined to award attorneys' fees in favor of any party; and

        2   denied Britton' s request for pre-judgment interest.

        3           B.       Couldbreak intends to file a motion (the "Dismissal Motion"), seeking to dismiss this

        4   chapter 11 bankruptcy case (the "Bankruptcy Case"), subject to certain conditions more fully set

        5   forth therein.

        6           C.       Britton does not object to dismissal of the Bankruptcy Case provided the order of

        7   dismissal expressly protects all of his non-bankruptcy rights, claims, remedies and defenses against

        8   Cloudbreak, all as more fully set forth below.

        9           NOW, THEREFORE, the parties hereto agree and stipulate as follows:

       10           1.       Britton does not, and will not oppose a motion to dismiss the Bankruptcy Case,

       11   provided the order dismissing the Bankruptcy Case expressly provides that the dismissal is without
c..
..J
..J
Cl)
Ill    12   prejudice to any and all rights, claims, remedies and defenses that Britton has, or may have against
z
0
~
cil1
..:I
       13   Cloudbreak under non-bankruptcy law, including, without limitation, those asserted in the State
:z:
Ill
N      14   Court Action. The order dismissing the Bankruptcy Case shall provide that all such rights, claims,
C)
z
~
Cl)
;;;;   15   remedies and defenses are expressly preserved.
~
::)
:z:
u      16           2.       The order dismissing the Bankruptcy Case shall likewise expressly provide that the
<
c..
       17   dismissal is without prejudice to any and all rights, claims, remedies and defenses that Cloudbreak

       18   has, or may have against Britton under non-bankruptcy law, including, without limitation, those

       19   asserted in the State Court Action. The order dismissing the Bankruptcy Case shall provide that all

       20   such rights, claims, remedies and defenses are expressly preserved.

       21   Ill

       22   Ill

       23   Ill

       24

       25

       26

       27

       28
        Case 2:15-bk-28443-NB         Doc 529 Filed 01/07/20 Entered 01/07/20 10:56:54        Desc
                                       Main Document     Page 3 of 5


        1
            Dated:   January 6, 2020.                PACHOLSKI STANG ZIEHL & JONES LLP
        2

        3
                                                     By    Isl Jeremy V. Richards
        4                                                  Jeremy V. Richards
                                                           Attorneys for Debtor and Debtor-in-Possession
        5                                                  Cloudbreak Entertainment, Inc.

        6   Dated: January 6, 2020.                  QUINN EMMANUEL URQUHART & SULLIVAN
                                                     LLP
        7

        8

        9

       10
                                                     By
                                                           ~-------
                                                           Jennifer Nassiri
                                                           Attorneys for Creditor Layne Leslie Britton

g..
       11
..:I
..:I
(I.I
t:l    12
z
 0
"":>
ck!
..l
       13
:i:
t:l
N      14
0
z
i!:
en
::1
       15
C'/l
..l
::,
:i:
t.>    16
<
g..

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
       Case 2:15-bk-28443-NB           Doc 529 Filed 01/07/20 Entered 01/07/20 10:56:54                        Desc
                                        Main Document     Page 4 of 5


        1                               PROOF OF SERVICE OF DOCUMENT
        2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
            address is: 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067
        3
            A true and correct copy of the foregoing document entitled (specify): STIPULATION BY AND BETWEEN
        4   CREDITOR LAYNE LESLIE BRITTON AND DEBTOR CLOUDBREAK ENTERTAINMENT, INC. FOR ORDER
            DISMISSING BANKRUPTCY CASE will be served or was served (a) on the judge in chambers in the form
        5   and manner required by LBR 5005-2(d); and (b) in the manner stated below:

        6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
            General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
        7   document. On (date) January 7, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
            proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
        8   transmission at the email addresses stated below:

        9                                                              [81 Service information continued on attached page

       IO   2. SERVED BY UNITED STATES MAIL:
            On (date) January 7, 2020, I served the following persons and/or entities at the last known addresses in this
       11   bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
Cl..
..J
..J
            the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
en
t,l    12   constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
z
.,
0           is filed.
~
..J
       13
:i::
t,l         Cloudbreak Entertainment, Inc.
N      14
c.,
z
            c/o Brentwood Management Group
~
Cl)
            11812 San Vicente Blvd., Ste. 200
;;;:   15
en          Los Angeles, CA 90049
..J
:::>
       16                                                              D   Service information continued on attached page
B
<
Cl..
            3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
       17
            (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
            January 7, 2020, I served the following persons and/or entities by personal delivery, overnight mail service,
       18
            or (for those who consented in writing to such service method), by facsimile transmission and/or email as
            follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
       19
            judge will be completed no later than 24 hours after the document is filed.
       20
            VIA MESSENGER
            Honorable Neil W. Bason
       21
            United States Bankruptcy Court
            Edward R. Roybal Building & Courthouse
       22
            255 E. Temple St., Ste. 1552
            Los Angeles. CA 90012
       23
                                                                       D   Service information continued on attached page
       24
            I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
       25
             January 7, 2020     Mary de Leon                                       /s/ Mary de Leon
             Date                       Printed Name                                 Signature
       26

       27

       28
       Case 2:15-bk-28443-NB             Doc 529 Filed 01/07/20 Entered 01/07/20 10:56:54   Desc
                                          Main Document     Page 5 of 5


        I   In re: Cloudbreak Entertainment
            Case No. 2:15-bk-28443-NB
        2
            1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF
        3
                • Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
        4
                • Philip D Dracht pdracht@fabianlaw.com
        5       • Razmig Izakelian razmigizakelian@quinnemanuel.com
                • Nina Z Javan nina.javan@swmllp.com, gabby@wsrlaw.net
        6
                • Dare Law dare.law@usdoj.gov
        7       • Kelly L Morrison kelly.l.morrison@usdoj.gov
                • Jennifer L Nassiri jennifemassiri@quinnemanuel.com
        8       • Shahin Rezvani shahinrezvani@quinnemanuel.com
        9       • Jeremy V Richards jrichards@pszjlaw.com,
                  bdassa@pszjlaw.com;imorris@pszj law .com
       IO       • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       11       • Daniel J Weintraub dan@wsrlaw.net,
ti.
..J
..J
                  vinnet@ecf.inforuptcy.com;brian@wsrlaw .net;gabby@wsrlaw.net
Cl.I
CZl    12       • Eric D Winston ericwinston@quinnemanuel.com
z
0
"")
0($
..l
       13
:c
CZl
N      14
0
z
 <
 r-
IJ)

;::    15
~
:::,
:c
u      16
<
ti.

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28


            DOCS_LA:326775.1 06080/002
